Citation Nr: 1400381	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-47 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  His military awards and decorations include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

In November 2011, the Veteran was scheduled for a RO hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.

The appeal is REMAND to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary in order to address the merits of this matter.  The Veteran most recently underwent a VA audiology examination in February 2010 to determine the etiology of currently diagnosed bilateral hearing loss and tinnitus.  However, a review of the etiology opinions provided by the VA examiner reflects that further clarification is necessary.  An addendum opinion is necessary to properly evaluate the etiology of the Veteran's hearing loss disability and tinnitus which he contends are the result of his military noise exposure.  

The February 2010 VA examiner stated he could not offer an opinion regarding a connection to noise exposure in service without resorting to mere speculation.  The examiner reasoned that he could not determine whether a change in hearing occurred during service because there was no audiometric data recorded at separation.  It appears the examiner may have improperly relied on the lack of evidence of hearing loss at separation and thus failed to consider the Veteran's complaints concerning the onset of his symptoms of decreased hearing.  Moreover, it is not indicated whether the type of hearing loss found is consistent with acoustic trauma, or would be more likely of other origin.  Accordingly, an addendum to the February 2010 VA examination is needed to clarify the etiology of the Veteran's hearing loss disability. 

Furthermore, in determining the etiology of the Veteran's tinnitus, the February 2010 VA examiner apparently misstated the Veteran's reported history of tinnitus symptoms.  Although the Veteran stated he experienced the onset of tinnitus "shortly after returning home from Vietnam," the examiner quoted him as stating the onset was "several years after returning home from Vietnam."  The examiner's opinion is therefore possibly based on inaccurate facts; thus, the rationale for this opinion is inadequate.  An etiology opinion based on the Veteran's accurate statements must be provided on remand.     

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the reasons stated above, the February 2010 VA opinion is inadequate for rating purposes and must be returned for an addendum.  

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding pertinent VA treatment records dated since September 2012 and associate them with the record.  The Veteran should be contacted to identify any records that might be outstanding, as needed.  All attempts to obtain records should be documented in the claims file.

2.  After the aforementioned development has been completed, return the case to the VA examiner who conducted the February 2010 VA audiology examination for an addendum concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination. 

The examiner is asked to review the entire claims file and clarify the following:    

After reviewing the record again, determine whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and tinnitus had its clinical onset during the Veteran's active military service.  The discussion should include whether the hearing loss found is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.  Any relationship between defective hearing and tinnitus should also be set out.

In so doing, the examiner should take note of the Veteran's combat service, his MOS as a light weapons infantryman, the conceded in-service noise exposure, and his statement of experiencing tinnitus shortly after returning from Vietnam.  A complete explanation should be provided.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






